EXHIBIT 10.1

 

AMENDED AND RESTATED NEOWARE, INC.

2004 EQUITY INCENTIVE PLAN

Section 1. Purpose of the Plan; Effective Date.

1.1. Purpose. This Amended and Restated 2004 Equity Incentive Plan (the “Plan”)
is intended to promote the interests of Neoware, Inc., a Delaware corporation
(the “Company”), by: (a) enabling the Company and its subsidiaries to recruit
and retain highly qualified employees, directors and consultants; (b) providing
those employees, directors and consultants with an incentive for productivity;
and (c) providing those employees, directors and consultants with an opportunity
to share in the growth and value of the Company.

1.2 Effective Date. The Plan was approved by the Board on October 19, 2004 and
became effective immediately upon its adoption by the stockholders of the
Company. The date of its approval by the stockholders is hereby designated the
“Plan Effective Date.”

Section 2. Definitions. For the purposes of the Plan, the following definitions
shall be in effect:

2.1. Award: a grant of Options, SARs, Restricted Shares or Restricted Share
Units pursuant to the provisions of the Plan.

2.2. Award Agreement: with respect to any particular Award, the written document
that sets forth the terms of that Award.

2.3. Board: the Company’s Board of Directors.

2.4. Change in Control: a change in ownership or control of the Company effected
through any of the following transactions:

2.4.1. the direct or indirect acquisition by any person or related group of
persons (other than the Company or any majority-owned subsidiary or any employee
benefit plan sponsored by the Company or any trust or investment manager for the
account of such a plan) of beneficial ownership (within the meaning of Rule
13d-3 of the Exchange Act) of securities possessing more than 50% of the total
combined voting power of the Company’s outstanding securities;

2.4.2. a change in the composition of the Board over a period of 24 months or
less such that a majority of the Board members ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who
either (a) have been Board members continuously since the beginning of such
period, or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (a) who were still in office at the time such election or nomination was
approved by the Board;



--------------------------------------------------------------------------------



2.4.3. the consummation of any consolidation, share exchange or merger of the
Company (a) in which the stockholders of the Company immediately prior to such
transaction do not own at least a majority of the voting power of the entity
which survives/results from that transaction, or (b) in which a stockholder of
the Company who does not own a majority of the voting stock of the Company
immediately prior to such transaction, owns a majority of the Company’s voting
stock immediately after such transaction; or

2.4.4. the liquidation or dissolution of the Company or any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, including
stock held in subsidiary corporations or interests held in subsidiary ventures.

2.5. Code: the Internal Revenue Code of 1986, as amended.

2.6 Committee: the committee appointed by the Board to administer and interpret
the Plan in accordance with Section 3.1.

2.7. Common Stock: shares of the Company’s common stock.

2.8 Employee: an individual who performs services while in the employ of the
Company or any of its Subsidiaries, subject to the control and direction of the
employer entity not only as to the work to be performed but also as to the
manner and method of performance.

2.9. Exchange Act: the Securities Exchange Act of 1934, as amended.

2.10 Exercise Date: the date on which all conditions for exercise, including
without limitation the giving of written notice to the Company and payment of
the exercise price, have been satisfied.

2.11 Fair Market Value: the Fair Market Value per share of Common Stock
determined in accordance with the following provisions:

2.11.1. NASDAQ. If the Common Stock is at the time traded on the Nasdaq National
Market, the Fair Market Value shall be the closing selling price per share on
the date in question, as such price is reported by NASDAQ on the Nasdaq Global
Market or any successor system. If there is no reported closing selling price
for the Common Stock on the date in question, then the Fair Market Value shall
be the closing selling price on the last preceding date for which such quotation
exists.

2

--------------------------------------------------------------------------------



2.11.2 Other National Securities Exchange. If the Common Stock is at the time
listed or admitted to trading on any national securities exchange, then the Fair
Market Value shall be the closing selling price per share on the date in
question on the exchange determined by the Committee to be the primary market
for the Common Stock, as such price is officially quoted in the composite tape
of transactions on such exchange. If there is no reported sale of Common Stock
on such exchange on the date in question, then the Fair Market Value shall be
the closing selling price on the exchange on the last preceding date for which
such quotation exists.

2.11.3 Not Publicly Traded. If the Common Stock is on the date in question
neither listed nor admitted to trading on any national securities exchange nor
traded on the Nasdaq Global Market, then the Fair Market Value of the Common
Stock on such date shall be determined by the Committee in its sole and absolute
discretion.

2.12. Incentive Stock Option: an Option intended to be and designated as an
“Incentive Stock Option” within the meaning of Section 422 of the Code.

2.13. Misconduct: (a) the commission of any act of fraud, embezzlement or
dishonesty by the Participant, (b) any unauthorized use or disclosure by such
individual of confidential information or trade secrets of the Company or of any
Subsidiary, (c) any failure to perform any specific lawful direction of the
Company’s Board or officers of the Company, (d) any refusal or neglect to
perform such individual’s duties in connection with his or her employment,
(e) any conviction of, or entering of a plea of nolo contendere to, a crime
which constitutes a felony, or (f) any other misconduct by such individual
adversely affecting the business or affairs of the Company, each as determined
by the Committee in its sole and absolute discretion; provided, however that if
a Participant and the Company or any of its Subsidiaries have entered into an
employment agreement, consulting agreement or other similar agreement that
specifically defines “misconduct,” “cause” or another similar term, then with
respect to that Participant, “Misconduct” shall have the meaning ascribed to
such term in that agreement. The foregoing definition shall not be deemed to be
inclusive of all the acts or omissions which the Company or any Subsidiary may
consider as grounds for the dismissal or discharge of any Participant or other
individual in the Service of the Company.

2.14. Non-Qualified Option: an Option that is not an Incentive Stock Option.

2.15. Option: an option to purchase shares of Common Stock (including Restricted
Shares, if the Committee so determines) granted pursuant to Section 6, 7 or 8
hereof.

2.16. Optionee: a person to whom an Option is granted under the Plan.

2.17. Participant: a person who is issued an Award under the Plan.

2.18. Permanent Disability: a permanent and total disability as defined in
Section 22(e)(3) of the Code.

2.19 Qualifying Performance Criteria: the performance criteria set forth in
Section 13.3.2.

3

--------------------------------------------------------------------------------



2.20. Restricted Shares: shares that are granted under and subject to
restrictions pursuant to Section 10 of the Plan.

2.21. Restricted Share Unit: a right granted under and subject to restrictions
pursuant to Section 11 of the Plan.

2.22. SAR: a stock appreciation right granted under and described in Section 9
of the Plan.

2.23. Service: the performance of services on a periodic basis for the Company
(or any Subsidiary) in the capacity of an Employee, a non-employee member of the
Board or an independent consultant, except to the extent otherwise specifically
provided in the applicable Award Agreement.

2.24. Subsidiary: each corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, provided each such corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

2.25 Ten Percent Stockholder: a stockholder owning 10% or more of the total
combined voting power of all classes of stock of the Company or any related
corporation of the Company.

Section 3. Administration of the Plan.

3.1. The Committee. The Board shall appoint a Committee to administer and
interpret the Plan. The Committee shall consist of two or more Board members,
each of whom is “independent” as defined in the rules of the Nasdaq Stock
Market, is an “outside director” as defined under Code Section 162(m) and
related Treasury Regulations and may be a “non-employee director” as defined
under Rule 16b-3 of the Exchange Act. Members of the Committee shall serve for
such period as the Board may decide. The Committee shall have full power and
authority (subject to the express provisions of the Plan, including without
limitation Sections 3.2, 3.3 and 3.4 below) to establish rules and regulations
for the proper administration of the Plan and to make such determinations under,
and issue such interpretations of, the provisions of the Plan and any
outstanding Award thereunder as it may deem necessary or advisable. Decisions of
the Committee shall be final and binding on all parties. No member of the Board,
or delegate thereof, will be liable for any good faith determination or act in
connection with the Plan or any Award.

3.2. Delegation of Authority. The Board may appoint one or more officers of the
Company, Board members, or a committee of officers and/or Board members to act
individually or jointly, as set forth in the delegating resolution. To the
extent permitted in accordance with Section 157 of the Delaware General
Corporation Law and within the limits established by the Board at the time of
the delegation, each such person shall have the authority to grant Awards to
Participants who are not subject, as a result of their relationship to the
Company or ownership of the Company’s securities, to Section 16 of the Exchange
Act, and solely with respect to any Awards so granted, references in the Plan to
the Committee will be deemed also to refer to such persons to whom authority has
been granted.

4

--------------------------------------------------------------------------------



3.3. Approval of Discretionary Director Grants. The Board must ratify any grants
of Awards under the Plan (other than those made pursuant to Section 7) to any
non-employee Board member.

3.4. Administration of Non-Employee Director Grants. Administration of the
grants made pursuant to Section 7 of the Plan shall be self-executing, and the
Committee shall exercise no discretionary functions with respect to such option
grants. Administration of discretionary grants made to non-employee Board
members under Section 8 shall be administered by the Committee, subject to
Section 3.3.

Section 4. Eligibility.

4.1. Eligible Persons. Subject to the terms of the Plan, the persons eligible to
participate in the Plan shall be limited to the following:

4.1.1 officers and other Employees of the Company (or any Subsidiary);

4.1.2. non-employee members of the Board and the non-employee members of the
board of directors of any Subsidiary; and

4.1.3. consultants who provide Services to the Company (or any Subsidiary),
provided such Services are not in connection with the offer or sale of
securities in a capital-raising transaction.

4.2. Determination of Eligibility. Subject to the terms of the Plan, the
Committee and, to the extent consistent with the Plan and the Board’s
delegation, the persons to whom authority has been delegated under Section 3.2,
shall have full authority to determine which eligible individuals are to receive
Awards.

Section 5. Stock Subject to the Plan

5.1. Number of Shares Available for Grant. The maximum number of shares of
Common Stock which may be issued under the Plan shall not exceed 2,700,000
shares, plus up to an aggregate maximum of 1,750,000 shares subject to options
outstanding as of December 1, 2004 under the Company’s 1995 Stock Option Plan
and 2002 Non-Qualified Stock Option Plan that terminate, expire or are canceled
without having been exercised on or after December 1, 2004, subject to
adjustment from time to time in accordance with the provisions of Section 5.4.
The maximum number of shares that may be issued under the Plan as Restricted
Shares shall not exceed 300,000 shares.

5

--------------------------------------------------------------------------------



5.2. Annual Per-Participant Limit. The aggregate number of shares of Common
Stock subject to Options or SARs granted under the Plan in any fiscal year of
the Company to any one Participant in the Plan shall not exceed 500,000 shares.
The aggregate number of shares subject to Restricted Share or Restricted Share
Units granted under the Plan during any fiscal year of the Company to any one
Participant shall not exceed 250,000. Notwithstanding the foregoing limitations,
no non-employee Board member may receive Awards in any given fiscal year of the
Company (not including automatic grants of Options under Section 7) with respect
to more than 100,000 shares. Notwithstanding anything to the contrary in the
Plan, the foregoing limitations shall be subject to adjustment under
Section 5.4.

5.3. Forfeited Awards and Other Shares Again Available for Grant. If and to the
extent that an Option, SAR or Restricted Share Unit expires, terminates or is
canceled, surrendered or forfeited or becomes unexercisable or irredeemable for
any reason without having been exercised or settled in full, the shares of
Common Stock associated with that Option, SAR or Restricted Share Unit will
again become available for grant under the Plan. Similarly, if and to the extent
any Restricted Share is canceled, surrendered or forfeited for any reason, that
share will again be available for grant under the Plan. The number of shares
that will be considered issued under the Plan shall equal the number of shares
issued upon exercise or settlement of an Award and shall not include the number
of shares returned to the Company upon termination, cancellation, expiration,
forfeiture or surrender of an Award. Notwithstanding the foregoing, shares
subject to an Award under the Plan may not again be made available for issuance
under the Plan if such shares are retained by the Company upon the vesting,
exercise or redemption of an Award in order to satisfy the exercise price for
such Award or withholding taxes, if any, due in connection with such vesting,
exercise or redemption. For the avoidance of doubt, shares underlying (i) the
unexercised portion of an Option or SAR and (ii) the unvested portion of a
Restricted Share or Restricted Share Unit at the time any such Award terminates,
shall revert to and again be available for future grant under the Plan, unless
the Plan has been terminated. If shares that were acquired upon exercise of an
Option or redemption of a SAR, or in connection with a Restricted Share or
Restricted Share Unit, are subsequently repurchased by the Company, such shares
shall not in any event be returned to the Plan and shall not become available
for future grant under the Plan, and any shares subject to awards of SARs or
Restricted Share Units will, upon any distribution in respect of such awards, be
treated as issued and will not be available under the Plan, whether the
distribution is paid in cash or shares.

5.4. Adjustment. Should any change be made to the Common Stock issuable under
the Plan by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, then appropriate adjustments shall be made to (a) the maximum
number and/or class of securities issuable under the Plan, (b) the maximum
amount and/or class of securities for which any one individual participating in
the Plan may be granted Options, separately exercisable SARs, Restricted Shares
and Restricted Share Units for any given year under the Plan, (c) the number
and/or class of securities for which automatic Option grants are to be
subsequently made per eligible non-employee Board member under Section 7 of the
Plan, (d) the number and/or class of securities and price per share in effect
under each Option and SAR outstanding under the Plan, and (e) the number of
Restricted Share Units outstanding under the Plan and/or the class of securities
referenced for determining payment in respect thereof. Such adjustments to
outstanding Awards are to be effected in a manner intended to avoid the
enlargement or dilution of rights and benefits under such Awards. The
adjustments determined by the Committee shall be final, binding and conclusive.

6

--------------------------------------------------------------------------------



Section 6. Stock Options; In General

6.1. Option Grant and Award Agreement. Subject to the terms of the Plan, the
Committee and, subject further to the delegating resolution, the persons who are
delegated authority under Section 3.2, are authorized to grant Incentive Stock
Options and Non-Qualified Options (including Options to purchase Restricted
Shares) to eligible individuals. Each granted Option shall be evidenced by an
Award Agreement in the form that is approved by the Committee and that is not
inconsistent with the terms and conditions of the Plan.

6.1.1. No ISOs for Non-Employees. Individuals who are not Employees may only be
granted Non-Qualified Options.

6.1.2. $100,000 ISO Limit. The aggregate Fair Market Value (determined as of the
respective date or dates of grant) of the Common Stock for which one or more
Incentive Stock Options granted to any Employee under the Plan (or any other
option plan of the Company or any Parent or Subsidiary) may for the first time
become exercisable during any one calendar year shall not exceed the sum of
$100,000. To the extent the Employee holds two or more such Options which become
exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such options as Incentive Stock Options
shall be applied on the basis of the order in which such Options are granted.
Should the number of shares of Common Stock for which any Incentive Stock Option
first becomes exercisable in any calendar year exceed the applicable $100,000
limitation, then that Option may nevertheless be exercised in that calendar year
(or thereafter in accordance with its terms) for the excess number of shares as
a Non-Qualified Option.

6.2. Exercise Price. The exercise price per share of each option granted under
the Plan shall be fixed by the Committee, in accordance with the following
provisions: The exercise price per share of Common Stock subject to an Option
shall in no event be less than 100% of the Fair Market Value of such Common
Stock on the grant date; provided that, if the individual to whom an Incentive
Stock Option is granted is a Ten Percent Stockholder, then the exercise price
per share shall not be less than 110% of the Fair Market Value per share of
Common Stock on the grant date.

6.3 Exercisability and Term of Options. Each option granted under the Plan shall
be exercisable at such time or times and during such period as is determined by
the Committee and set forth in the Award Agreement evidencing the grant. No such
option, however, shall have a maximum term in excess of ten years measured from
the grant date (five years if the option is an Incentive Stock Option granted to
a Ten Percent Stockholder).

7

--------------------------------------------------------------------------------



6.4. Payment of the Exercise Price. The exercise price shall become immediately
due upon exercise of the Option and shall be payable in one or more of the forms
specified below as permitted by the Committee:

6.4.1 by cash or check made payable to the Company;

6.4.2. in shares of Common Stock held by the Optionee;

6.4.3. pursuant to a broker assisted exercise; or

6.4.4 by such other forms of consideration as determined by the Committee.

6.5. Transfer of an Option.

6.5.1 In General; No Transfers. During the lifetime of the Optionee, the Option,
together with any related SAR, shall be exercisable only by the Optionee and
shall not be assignable or transferable by the Optionee, except for a transfer
of the Option by will or by the laws of descent and distribution following the
Optionee’s death or, with respect to Options other than Incentive Stock Options,
if permitted in any specific case by the Committee, pursuant to a domestic
relations order (as defined under the Code or Treasury Regulations).

6.5.2. Committee May Permit Transfer of Non-Qualified Options. Notwithstanding
the foregoing provisions of this Section 6.5, the Committee may provide that an
Optionee may transfer Non-Qualified Options to family members or other persons
or entities according to such terms as the Committee may determine, provided
that the Optionee receives no consideration for the transfer of an Option and
the transferred Option shall continue to be subject to the same terms and
conditions as were applicable to the Option immediately before the transfer.

6.6. No Stockholder Rights. An Optionee shall have no stockholder rights with
respect to any shares covered by the Option until such individual shall have
exercised the Option and paid the exercise price for the purchased shares.

6.7. Exercise and Forfeiture Following Termination of Service.

6.7.1. In General. Upon a Participant’s death or termination of Service, all
Options and SARs held by the Participant that are not exercisable immediately
prior to the death or termination of Service shall terminate immediately.

8

--------------------------------------------------------------------------------



6.7.2. Exercise Period Following Termination. In the event of a Participant’s
death or termination of Service, the following provisions shall govern the
exercise period applicable to the portion of Options and SARs held by the
Participant that is exercisable immediately prior to the Participant’s death or
termination of Service:

(a) Other than Death, Permanent Disability or Misconduct. If a Participant
terminates Service for any reason other than death, Permanent Disability or
Misconduct, then each outstanding Option and SAR held by such Participant shall
remain exercisable during the three-month period following the date of such
termination of Service.

(b) Disability. If a Participant terminates Service by reason of his or her
Permanent Disability, then each outstanding Option and SAR held by the
Participant shall remain exercisable during the 12-month period following the
date of such termination of Service.

(c) Death. If a Participant dies while holding one or more outstanding Options
or SARs, then each such Option and SAR shall remain exercisable during the
12-month period, or such lesser period as determined by the Committee, following
the date of the Participant’s death. During such limited period, the Options and
SARs may be exercised by the personal representative of the Participant’s estate
or by the person or persons to whom the Options and SARs are transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution.

(d) Misconduct. Upon termination of the Participant’s Service for Misconduct,
all outstanding Options and SARs held by the Participant shall terminate
immediately and cease to be outstanding.

(e) Expiration. Subject to the discretion of the Committee under Section 6.7.4,
upon the expiration of the applicable exercise period provided for in this
Section 6.7.2 or (if earlier) upon the expiration of the term of the Option or
SAR, the Option or SAR shall terminate and cease to be exercisable for any
shares for which the Option or SAR has not been exercised.

(f) Change of Control Agreements. Notwithstanding any other provision of this
Section 6.7, with respect to a particular Participant, if there is any conflict
between this Section 6.7 and any employment agreement or change of control
agreement between the Participant and the Company, such agreement will control.

6.7.3. No Exercise After Expiration of Term. Notwithstanding the foregoing or
any other provision of this Plan, under no circumstances shall any Option or SAR
be exercisable after the specified expiration date of the Option’s term.

9

--------------------------------------------------------------------------------



6.7.4. Committee Discretion. The Committee shall have complete discretion,
exercisable either at the time the Option is granted or at any time while the
Option remains outstanding:

(a) to extend the period of time for which the Option (other than Options
granted pursuant to Section 7) or SAR is to remain exercisable following the
Participant’s death or cessation of Service other than for cause from the
limited period in effect under Section 6.7.2 to such greater period of time as
the Committee shall deem appropriate; provided that in no event shall such
option be exercisable after the specified expiration date of the Option or SAR
term; and/or

(b) to permit one or more Options or SARs held by the Participant (other than
Options granted pursuant to Section 7) to be exercised, during the limited
post-Service exercise period applicable under this Section 6.7, not only with
respect to the number of vested shares of Common Stock for which each such
Option or SAR is exercisable at the time of the Participant’s cessation of
Service but also with respect to any other shares subject to that Option or SAR.

6.8 No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 5.4), the exercise price of an Option
may not be reduced without stockholder approval (including canceling previously
awarded Options and regranting them with a lower exercise price).

Section 7. Stock Options; Automatic Grants for Non-Employee Directors.

7.1. Eligibility. The individuals eligible to receive automatic option grants
pursuant to the provisions of this Section 7 shall be limited to (a) those
individuals who are serving as non-employee Board members on the Plan Effective
Date, (b) those individuals who are first elected or appointed as non-employee
Board members on or after the Plan Effective Date, whether through appointment
by the Board or election by the Company’s stockholders, and (c) those
individuals who are re-elected to serve as non-employee Board members at one or
more annual meeting of the Company’s stockholders (each an “Annual Stockholders
Meeting”) held on or after the Plan Effective Date. Each non-employee Board
member eligible to receive one or more automatic option grants pursuant to the
foregoing criteria shall be designated an “Eligible Director” for purposes of
the Plan.

7.2. Grant Dates. Option grants shall be made under this Section 7 on the dates
specified below:

7.2.1. Initial Grant. Each Eligible Director who is first elected or appointed
as a non-employee Board member on or after the Plan Effective Date shall
automatically be granted, on the date of such initial election or appointment
(as the case may be), a Non-Qualified Option to purchase 10,000 shares of Common
Stock upon terms and conditions of this Section 7.

7.2.2. Annual Grant. On the date of each Annual Stockholders Meeting, beginning
with the first Annual Stockholders Meeting held on the Plan Effective Date, each
individual who will continue to serve after such meeting as an Eligible Director
shall automatically be granted a Non-Qualified Option to purchase an additional
7,500 shares of Common Stock upon the terms and conditions of this Section 7,
provided he or she has served as a non-employee Board member for at least six
months prior to the date of such Annual Stockholders Meeting.

10

--------------------------------------------------------------------------------



7.3. No Limitation. There shall be no limit on the number of shares of Common
Stock for which any one Eligible Director may be granted Options under this
Section 7 over his or her period of Board service.

7.4. Exercise Price. The exercise price per share of Common Stock subject to
each Option grant made under this Section 7 shall be equal to 100% of the Fair
Market Value per share of Common Stock, on the automatic grant date.

7.5. Option Term. Each Option grant under this Section 7 shall have a term of
ten years measured from the automatic grant date, subject to earlier termination
in accordance with Section 7.7 below.

7.6. Exercisability and Vesting. Each Option grant under this Section 7 shall
vest and be exercisable for any or all of the shares subject thereto, as
follows.

7.6.1. Initial Grant. The shares of Common Stock subject to each Option granted
pursuant to Section 7.2.1 shall vest and be exercisable in full six months from
the date of grant. The right to exercise such Options will expire on the tenth
anniversary of the date on which the Options were granted.

7.6.2. Annual Grant. The shares subject to each Option granted pursuant to
Section 7.2.2 shall vest and be exercisable on a cumulative basis as to 3,750
shares beginning six months from the date of grant and 3,750 additional shares
of Common Stock beginning on the first anniversary of the date of grant. The
right to exercise such Options will expire on the tenth anniversary of the date
on which the Options were granted.

7.7. Effect of Termination of Board Service. Upon cessation of Service as a
non-employee Board member (for reasons other than retirement or death), only
those Options exercisable at the date of cessation of service shall be
exercisable by the non-employee Board member. Such Options shall be exercisable
for a period of three months from cessation of Service of the non-employee Board
member or the expiration of the Option, whichever period is shorter.

Upon the retirement or death of a non-employee Board member, Options shall be
exercisable as follows:

7.7.1 Retirement. Upon retirement as a non-employee Board member after the
non-employee Board member has served for at least six consecutive years as a
director, all Options shall continue to be exercisable during their terms as if
such person had remained a non-employee Board member.

11

--------------------------------------------------------------------------------



7.7.2 Death. In the event of the death of a non-employee Board member while a
member of the Board, the Options granted to him or her shall be exercisable, to
the extent then exercisable, for a period of one year from the date of the
non-employee Board member’s death, or until the expiration of the Option,
whichever period is shorter.

7.8. Other Option Terms Apply. Except to the extent inconsistent with the terms
of this Section 7, all Options granted pursuant to this Section 7 shall be
subject to the terms and conditions of Sections 1 through 6 and Sections 12 and
13 of the Plan.

Section 8. Discretionary Option Grants to Non-Employee Directors

8.1. Option Grants. The Committee, upon ratification by the Board, shall have
the authority to grant discretionary Non-Qualified Options to non-employee Board
members under this Section 8. Participants granted Options under this Section 8
may be selected from among those non-employee Board members who, in the opinion
of the Committee and the Board, have the capacity to devote themselves to the
Company’s success.

8.2. Option Terms. Except to the extent inconsistent with the terms of this
Section 8, each Option granted pursuant to this Section 8 shall be a
Non-Qualified Option governed by the terms and conditions specified under
Sections 1 through 6 and 12 and 13 of the Plan.

8.2.4. Effect of Termination of Service. Subject to the discretion of the
Committee under Section 6.7.4, Section 7.7 of the Plan shall apply to the
termination of Options granted to non-employee Board members under this
Section 8, except that upon termination of the non-employee Board member’s
Service for Misconduct, all outstanding Options held by the non-employee Board
member shall terminate immediately and cease to be outstanding.

Section 9. Stock Appreciation Rights

9.1. In General. Subject to the terms of the Plan, the Committee and, subject
further to the delegating resolution, the persons authorized under Section 3.2,
are authorized to grant SARs to eligible individuals. Each granted SAR shall be
evidenced by an Award Agreement in the form that is approved by the Committee
and that is not inconsistent with the terms and conditions of the Plan. The
grant of an SAR provides the holder the right to receive the appreciation in
value of shares of Common Stock between the date of grant and the date of
exercise. SARs may be granted alone (“Stand-Alone SARs”) or in conjunction with
all or part of any Option (“Tandem SARs”). In the case of a Non-Qualified
Option, a Tandem SAR may be granted either at or after the time of the grant of
such Option. In the case of an Incentive Stock Option, a Tandem SAR may be
granted only at the time of the grant of such Option.

9.2. Exercise. An SAR may be exercised by a Participant by giving notice of
intent to exercise to the Company to the extent that the SAR is then, by its
terms, exercisable. Upon the exercise of a Stand-Alone SAR, a Participant will
be entitled to receive, in either cash and/or shares of Common Stock, as
specified in the Award Agreement or determined by the Committee, an amount equal
to the excess, if any, of (a) the Fair Market Value, as of the date the SAR (or
portion thereof) is exercised, of the shares covered by the SAR (or portion
thereof) over (b) the Fair Market Value of the shares covered by the SAR (or a
portion thereof) as of the date the SAR was granted.

12

--------------------------------------------------------------------------------



9.2.1. Other Terms.

(a) Term of SAR. Unless otherwise provided in the applicable Award Agreement at
the time of grant, the term of an SAR will be ten years, and in any event shall
not exceed ten years.

(b) Exercisability. SARs will vest and become exercisable at such time or times
and subject to such terms and conditions as will be determined by the Committee
at the time of grant.

(c) Termination of Service. Unless otherwise provided by the Committee at the
time of grant, SARs will be subject to the terms of Section 6.7 with respect to
exercise following termination of Service.

Section 10. Restricted Shares.

10.1. In General. Subject to the other terms of the Plan, the Committee and,
subject further to the delegating resolution, the persons authorized under
Section 3.2 may grant Restricted Shares to eligible individuals and may impose
conditions, including continued employment or performance conditions, on such
shares as it deems appropriate. Each issued Restricted Share shall be evidenced
by an Award Agreement in the form that is approved by the Committee and that is
not inconsistent with the terms and conditions of the Plan. The terms and
conditions applicable to a Restricted Share issuance, including the vesting
periods and conditions, the form of consideration payable, if any, and the
Company’s right to repurchase unvested Restricted Shares upon a Participant’s
termination of employment shall be determined by the Committee; provided,
however, that in no event shall the grant, issuance, retention, vesting and/or
settlement of Restricted Shares that are based on performance criteria and level
of achievement versus such criteria be subject to a performance period of less
than one year and no condition that is based upon continued employment or the
passage of time shall provide for vesting or settlement in full of a Restricted
Share Award over a period of less than three years from the date the Award is
made, other than as determined by the Committee in its sole discretion upon a
Change in Control or upon the Participant’s death or cessation of Service other
than for cause, provided, however, that up to 120,000 shares issuable under the
Plan may be granted as Restricted Shares or Restricted Share Units with vesting
based on continued employment or the passage of time over less than one year.

13

--------------------------------------------------------------------------------



10.2. Stockholder Rights. The Participant shall have full stockholder rights
with respect to any shares of Common Stock issued to him or her as Restricted
Shares under the Plan, whether or not his or her interest in those shares is
vested. Accordingly, the Participant shall have the right to vote such shares
and to receive any regular cash dividends paid on such shares. Any new,
additional or different shares of stock or other property (including money paid
other than as a regular cash dividend) which the Participant may have the right
to receive with respect to his or her unvested shares by reason of any stock
dividend, stock split, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Common Stock as a class without
the Company’s receipt of consideration or by reason of any Change in Control,
shall be issued subject to (i) the same vesting requirements applicable to his
or her unvested shares and (ii) such escrow arrangements as the Committee shall
deem appropriate.

10.3. Unvested Shares May be Escrowed. Unvested Restricted Shares, including any
unvested Restricted Shares purchased pursuant to the exercise of an Option, may,
in the Committee’s discretion, be held in escrow by the Company until the
Participant’s interest in such Restricted Shares vests or may be issued directly
to the Participant with restrictive legends on the certificates evidencing such
unvested shares.

10.4. Transferability of Shares. The Participant shall have no right to transfer
any unvested shares of Common Stock issued to him or her under this Section 10.
For purposes of this restriction, the term “transfer” shall include (without
limitation) any sale, pledge, assignment, encumbrance, gift or other disposition
of such shares, whether voluntary or involuntary. However, the Participant shall
have the right to make a gift of unvested shares issued to him or her under this
Section 10 to his or her spouse or issue, including adopted children, or to a
trust established for such spouse or issue, provided the transferee of such
shares delivers to the Company a written agreement to be bound by all the
provisions of the Plan, including without limitation this Section 10, and the
Award Agreement applicable to the gifted shares.

Section 11. Restricted Share Units. Subject to the other terms of the Plan, the
Committee and, subject further to the delegating resolution, the persons
authorized under Section 3.2, may grant Restricted Share Units to eligible
individuals and may impose conditions, including continued employment or
performance conditions, on such units as it may deem appropriate. Each granted
Restricted Share Unit shall be evidenced by an Award Agreement in the form that
is approved by the Committee and that is not inconsistent with the terms and
conditions of the Plan. Each granted Restricted Share Unit shall entitle the
Participant to whom it is granted to a distribution from the Company in an
amount equal to the Fair Market Value (at the time of the distribution) of one
share of Common Stock. Distributions may be made in cash and/or shares of Common
Stock. All other terms governing Restricted Share Units, such as number of units
granted, vesting, performance criteria, if any, time and form of payment and
termination of units shall be set forth in the Award Agreement; provided,
however, that in no event shall the grant, issuance, retention, vesting and/or
settlement of Restricted Share Units that is based on performance criteria and
level of achievement versus such criteria be subject to a performance period of
less than one year and no condition that is based upon continued employment or
the passage of time shall provide for vesting or settlement in full of a
Restricted Share Award over a period of less than three years from the date the
Award is made, other than as determined by the Committee upon a Change in
Control or upon the Participant’s death or cessation of Service other than for
cause, provided, however, that up to 120,000 shares issuable under the Plan may
be granted as Restricted Shares or Restricted Share Units with vesting based on
continued employment or the passage of time over less than one year.

14

--------------------------------------------------------------------------------



Section 12. Change in Control. Notwithstanding anything to the contrary set
forth in this Plan, upon or in anticipation of any Change in Control, the Board
may (but shall not be required to), in its sole and absolute discretion and
without the need for the consent of any Optionee or Participant, take one or
more of the following actions contingent upon the occurrence of that Change in
Control:

12.1. cause any or all outstanding Options and SARs held by Participants
affected by the Change in Control to become fully vested and immediately
exercisable, in whole or in part;

12.2. cause any or all outstanding Restricted Shares and Restricted Share Units
held by Participants affected by the Change in Control to become
non-forfeitable, in whole or in part;

12.3. cancel any Option held by a Participant affected by the Change in Control
in exchange for an option to purchase common stock of any successor corporation;

12.4. cancel any or all Restricted Shares or Restricted Share Units held by
Participants affected by the Change in Control in exchange for restricted shares
of or restricted share units in respect of the common stock of any successor
corporation;

12.5. redeem any or all Restricted Shares held by Participants affected by the
Change in Control for cash and/or other substitute consideration with a value
equal to the (a) the number of Restricted Shares to be redeemed multiplied by
(b) the Fair Market Value of an unrestricted share of Common Stock on the date
of the Change in Control;

12.6. cancel any Option or SAR held by a Participant affected by the Change in
Control in exchange for cash and/or other substitute consideration with a value
equal to (a) the number of shares subject to that Option or SAR, multiplied by
(b) the difference between the Fair Market Value per share of Common Stock on
the date of the Change in Control and the exercise price of that Option or SAR;
and

12.7. cancel any Restricted Share Unit held by a Participant affected by the
Change in Control in exchange for cash and/or other substitute consideration
with a value equal to (a) the number of Restricted Share Units, multiplied by
(b) the Fair Market Value per share of Common Stock on the date of the Change in
Control.

15

--------------------------------------------------------------------------------



Section 13. Miscellaneous Provisions.

13.1. Amendment and Termination of the Plan and Awards. Except as provided
herein, the Board has complete and exclusive power and authority to amend,
modify or terminate the Plan (or any component thereof) in any or all respects
whatsoever at any time. No such amendment, modification or termination shall
adversely affect the material economic rights with respect to Awards then
outstanding under the Plan, unless the Participant consents to such amendment,
modification or termination. In addition, the Board may not, without the
approval of the Company’s stockholders, amend the Plan to (a) increase the total
number of shares reserved for the purposes of the Plan and the maximum number of
shares for which any one individual may be granted Awards for any given year
under the Plan, except for permitted adjustments under Section 5.4 of the Plan,
(b) change the persons or class of persons eligible to receive Awards, (c) other
than in connection with an adjustment under Section 5.4, reduce the exercise
price of outstanding Options (including canceling previously awarded Options and
regranting them with a lower exercise price), or (d) otherwise amend the Plan in
any manner requiring stockholder approval by law or under the listing
requirements of the NASDAQ National Market or other market or exchange on which
the Common Stock is at the time listed or admitted to trading.

13.2. Tax Withholding. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal income tax
purposes with respect to any Award under the Plan, the Participant will pay to
the Company, or make arrangements satisfactory to the Board regarding the
payment of any federal, state or local taxes of any kind required by law to be
withheld with respect to such amount. If determined by the Board, the minimum
required withholding obligations may be settled with shares of Common Stock,
including shares of Common Stock that are part of the Award that gives rise to
the withholding requirement. The obligations of the Company under the Plan will
be conditioned on such payment or arrangements, and the Company will, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.

13.3. Qualifying Performance-Based Compensation.

13.3.1 General. The Committee may establish performance criteria and level of
achievement versus such criteria that shall determine the number of shares of
Common Stock to be granted, retained, vested, issued or issuable under or in
settlement of or the amount payable pursuant to an Award, which criteria may be
based on Qualifying Performance Criteria or other standards of financial
performance and/or personal performance evaluations. In addition, the Committee
may specify a percentage of an Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code, provided that the performance criteria for any portion of an Award that is
intended by the Committee to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria selected by the Committee and specified
in writing at the time the Award is granted not later than ninety (90) days
after the commencement of the period of service to which the performance goals
relates, provided that the outcome is substantially uncertain at that time. The
Committee shall certify the extent to which any Qualifying Performance Criteria
has been satisfied, and the amount payable as a result thereof, prior to
payment, settlement or vesting of any Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding satisfaction of any performance goals, the number of
shares of Common Stock issued under or the amount paid under an Award may, to
the extent specified in the Award Agreement, be reduced by the Committee on the
basis of such further considerations as the Committee in its sole discretion
shall determine.

16

--------------------------------------------------------------------------------



13.3.2 Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, Subsidiary or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, either GAAP or non-GAAP, if applicable to the
criteria, in each case as specified by the Committee in the Award: (i) cash
flow; (ii) earnings (including gross margin, earnings before interest and taxes,
earnings before taxes, and net earnings); (iii) earnings per share; (iv) growth
in earnings or earnings per share; (v) stock price; (vi) return on equity or
average stockholder’s equity; (vii) total stockholder return; (viii) return on
capital; (ix) return on assets or net assets; (x) return on investment;
(xi) revenue; (xii) income or net income; (xiii) operating income or net
operating income; (xiv) operating profit or net operating profit; (xv) operating
margin; (xvi) return on operating revenue; (xvii) market share; (xviii) contract
awards or backlog; (xix) overhead or other expense reduction; (xx) growth in
stockholder value relative to the moving average of a peer group index;
(xxi) credit rating; (xxii) strategic plan development and implementation;
(xxiii) improvement in workforce diversity, and (xxiv) any other similar
criteria. The Committee may appropriately adjust any evaluation of performance
under a Qualifying Performance Criteria to exclude any of the following events
that occurs during a performance period: (A) asset write-downs; (B) litigation
or claim judgments or settlements; (C) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results; (D) accruals for reorganization and restructuring programs; and (E) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year.

13.4. Effective Date and Term of Plan.

13.4.1. Effective Date. The Plan will become effective on the Plan Effective
Date (as defined in Section 1.2).

17

--------------------------------------------------------------------------------



13.4.2. Term of the Plan. The Plan will continue in effect until the 10th
anniversary of the Plan Effective Date; provided that any Option that is granted
prior to such 10th anniversary may extend beyond that date.

13.5. No Employment or Service Rights. Neither the action of the Company in
establishing the Plan, nor any action taken by the Committee hereunder, nor any
provision of the Plan shall be construed so as to grant any individual the right
to remain in the employ or service of the Company (or any Subsidiary) for any
period of specific duration, and the Company (or any Subsidiary retaining the
services of such individual) may terminate such individual’s employment or
service at any time and for any reason, with or without cause. Nothing in the
Plan will prevent the Board from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.

13.6 Unfunded Status of Plan. The Plan is intended to be “unfunded.” With
respect to any payments not yet made to a Participant by the Company, nothing
contained herein will give any such Participant any rights that are greater than
those of a general creditor of the Company. In its sole discretion, the
Committee may authorize the creation of grantor trusts or other arrangements to
meet the obligations created under the Plan with respect to Awards.

13.7. Representations; Legends. The Board may require each Participant to
represent to and agree with the Company in writing that the Participant is
acquiring securities of the Company for investment purposes and without a view
to distribution thereof and as to such other matters as the Board believes are
appropriate. The certificate evidencing any Award and any securities issued
pursuant thereto may include any legend which the Board deems appropriate to
reflect any restrictions on transfer and compliance with securities laws.

13.8. Regulatory Matters. The implementation of the Plan, the granting of any
Award under the Plan and the issuance of any shares under the Plan shall be
subject to the Company’s procurement of all approvals and permits required by
regulatory authorities having jurisdiction over the Plan, the Awards granted
under it, and the Common Stock issued pursuant to it. All certificates for
Common Stock or other securities delivered under the Plan shall be subject to
such share-transfer orders and other restrictions as the Board may deem
advisable under the rules, regulations, and other requirements of the Securities
Act of 1933, as amended, the Exchange Act, any stock exchange or automated
quotation system upon which the Common Stock is then listed or quoted, and any
other applicable federal or state securities laws.

13.9. Invalid Provisions. In the event that any provision of the Plan is found
to be invalid or otherwise enforceable under any applicable law, such invalidity
or unenforceability shall not be construed as rendering any other provision
contained herein as invalid or unenforceable, and all such other provisions
shall be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained in the Plan.

18

--------------------------------------------------------------------------------



13.10. Board Action. Notwithstanding anything to the contrary set forth in the
Plan, any and all actions of the Committee, taken under or in connection with
the Plan and any agreements, instruments, documents, certificates or other
writings entered into, executed, granted, issued and/or delivered pursuant to
the terms hereof, will be subject to and limited by any and all votes, consents,
approvals, waivers or other actions of all or certain stockholders of the
Company or other persons required by:

13.10.1. the Company’s Certificate of Incorporation (as the same may be amended
and/or restated from time to time);

13.10.2. the Company’s Bylaws (as the same may be amended and/or restated from
time to time); and

13.10.3. any other agreement, instrument, document or writing now or hereafter
existing, between or among the Company and its stockholders or other persons (as
the same may be amended from time to time).

13.11. Governing Law. The Plan and all Awards granted hereunder shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania without regard to the application of the principles of conflicts of
laws.

13.12. Successors and Assigns. The provisions of the Plan shall inure to the
benefit of, and be binding upon, the Company and its successors or assigns and
the Participants and Optionees, the legal representatives of their respective
estates, their respective heirs or legatees and their permitted assignees.

13.13. Notices. Any notice to be given to the Company pursuant to the provisions
of the Plan shall be addressed to the Company in care of its Secretary (or such
other person as the Company may designate from time to time) at its principal
executive office, and any notice to be given to a Participant will be delivered
personally or addressed to him or her at the address given beneath his or her
signature on his or her Award Agreement, or at such other address as such
Participant may hereafter designate in writing to the Company. Any such notice
will be deemed duly given on the date and at the time delivered via personal,
courier or recognized overnight delivery service or, if sent via facsimile, on
the date and at the time faxed with confirmation of delivery or, if mailed, on
the date five days after the date of the mailing (which will be by regular,
registered or certified mail). Delivery of a notice by telecopy (with
confirmation) will be permitted and will be considered delivery of a notice
notwithstanding that it is not an original that is received.

19

--------------------------------------------------------------------------------